Citation Nr: 1141927	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-48 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for neuropathy of the right lower extremity.

3.  Entitlement to service connection for neuropathy of the left lower extremity. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.  He served in the Republic of Vietnam from December 1966 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss, tinnitus, posttraumatic stress disorder (PTSD), arthritis of the back, arthritis of the hip, arthritis of the bilateral legs, neuropathy of the right lower extremity, and neuropathy of the left lower extremity.  In February 2009, the Veteran submitted a notice of disagreement (NOD) for the denials of service connection for bilateral hearing loss, tinnitus, PTSD, neuropathy of the right lower extremity, and neuropathy of the left lower extremity.  He subsequently perfected his appeals for service connection for PTSD, neuropathy of the right lower extremity, and neuropathy of the left lower extremity in November 2009.

In an October 2009 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  These grants of service connection are considered full grants of these benefits on appeal.  As such, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are no longer on appeal and are not before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In August 2011, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran filed his original claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  Accordingly, the issue has been recharacterized above.

On his November 2009 VA Form 9, the Veteran indicated that he believed that the RO had failed to infer four service connection claims, including an anxiety disorder and three low back disorders.  With regard to the anxiety disorder claim, the Veteran's claim for service connection for PTSD has been expanded to include all acquired psychiatric disorders including any diagnosed anxiety disorder, as discussed above.  With regard to the low back claims, the Board observes that the Veteran's February 2009 NOD specifically excluded the denials of service connection for arthritis of the hip, bilateral legs, and back.  As the Veteran failed to file a timely NOD to the denial of service connection for his low back disorder(s), the Board will treat his November 2009 VA Form 9 as a petition to reopen the previously denied claim of entitlement to service connection for a low back disability, to include arthritis of the back.  Thus, the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, neuropathy of the right lower extremity, and neuropathy of the left lower extremity.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran claims that he has PTSD that is the result of his active duty service in Vietnam.  He alleges that he witnessed dead bodies while working on the flight line and visited injured soldiers in the hospital which traumatized him.  See Stressor statement, February 2008.  The Veteran testified that these experiences, as well as the frequent threats to his base while he was serving in Vietnam, caused him to fear for his life.  See BVA hearing transcript, August 2011.

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2010).

As referenced above, the Veteran's claimed stressors involve fear of hostile military activity.  Additionally, VA treatment records show some psychiatric treatment.  However, at this time, there is no confirmed diagnosis of PTSD or evidence to clearly link PTSD to the claimed stressors and no VA psychiatrist, psychologist, or contract equivalent has confirmed that the claimed stressors are adequate to support a PTSD diagnosis.  Accordingly, under the new regulation, 38 C.F.R. § 3.304(f)(3), the Board finds that a VA examination is necessary to decide the claim.

With regard to the Veteran's claim for service connection for neuropathy of the right and left lower extremities, he has claimed that his currently diagnosed neuropathies are the result of exposure to herbicides while serving in Vietnam.  Under relevant VA regulations, it is presumed that the Veteran was exposed to herbicides during his service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Additionally, VA treatment records show that he has been diagnosed with peripheral neuropathy of the bilateral lower extremities.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing diagnoses of neuropathy of the bilateral lower extremities, the presumed in-service herbicide exposure, and the Veteran's contention that his neuropathies are the result of his in-service herbicide exposure, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claims of entitlement to service connection for neuropathy of the right and left lower extremities.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, neuropathy of the right lower extremity, and neuropathy of the left lower extremity must be remanded for VA examinations.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding VA treatment records from the Gainesville VA Medical Center, Daytona Beach VA Outpatient Clinic, St. Augustine VA Community Based Outpatient Clinic, and any other VA facility identified by the Veteran should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his acquired psychiatric disorder and neuropathy of the bilateral lower extremities.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination reports.

With regard to the Veteran's acquired psychiatric disorder, the examiner (a VA psychiatrist or psychologist or contract equivalent) must state whether it is at least as likely as not that the Veteran's currently has PTSD or any other acquired psychiatric disorder that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  Specifically, the examiner should state whether or not the Veteran's claimed stressors are related to his fear of hostile military or terrorist activity.  The examiner should then determine whether this is adequate to support a diagnosis of PTSD.

With regard to the Veteran's neuropathy of the bilateral lower extremities, the examiner must state whether it is at least as likely as not that the Veteran's currently diagnosed neuropathy of the right and left lower extremities was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including his presumed exposure to herbicide agents in Vietnam.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, neuropathy of the right lower extremity, and neuropathy of the left lower extremity should be readjudicated.  If any of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

